435 F.2d 558
ATLAS ENGINE WORKS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20268.
United States Court of Appeals, Sixth Circuit.
December 28, 1970.

On Petition to Review and Cross-Petition to Enforce an Order of National Labor Relations Board.
Rolf H. Scheidel, Toledo, Ohio, Shumaker, Loop & Kendrick, Francis J. Gallagher, Rolf H. Scheidel, Toledo, Ohio, on the brief, for petitioner.
Janet Skaare Morris, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Leonard M. Wagman, Attorney, N. L. R. B., Washington, D. C., on the brief, for respondent.
Before PECK and BROOKS, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER

1
Atlas Engine Works, Inc., has filed its petition to review and set aside a Supplemental Decision of the National Labor Relations Board and the Board on cross-application seeks enforcement of its original order.


2
On October 30, 1969, this Court issued an order remanding the Board's order in the original proceeding reported at 163 N.L.R.B. 486. The Board's Supplemental Decision pursuant to the remand is reported at 181 N.L.R.B. No. 13. Pursuant to its Supplemental Decision, the Board affirmed its original order. This original order had already been ordered enforced by this Court, 396 F.2d 775 (6th Cir. 1968), however certiorari was granted and the case remanded, 395 U.S. 828, 89 S.Ct. 2125, 23 L.Ed.2d 737, with instructions to remand it to the Board for further consideration in light of N. L. R. B. v. Gissel Packing Company, 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).


3
We have considered the entire record, the briefs and oral arguments of counsel and conclude that the original and supplemental findings of fact of the Board are supported by substantial evidence on the record as a whole.


4
The company's petition to review and set aside the Supplemental Decision of the Board must be denied and enforcement of the order of the Board must be granted. It is so ordered.